  Case 3:18-cv-01338-X Document 91 Filed 04/06/20                 Page 1 of 6 PageID 1448



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 KIN-YIP CHUN, Individually and on                  Case No. 3:18-cv-01338-X
 Behalf of All Others Similarly Situated,
                                                    CLASS ACTION
                        Plaintiff,

                vs.

 FLUOR CORPORATION, DAVID T.
 SEATON, BIGGS C. PORTER, BRUCE A.
 STANSKI, MATTHEW McSORLEY, and
 GARY G. SMALLEY,

                        Defendants.



   STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE AND PAGE
                           LIMITATIONS

       WHEREAS, on April 2, 2020, Lead Plaintiffs Wayne County Employees’ Retirement

System, the Town of Fairfield Employees’ Retirement Plan, and the Town of Fairfield Police and

Firemen’s Retirement Plan (collectively, “Lead Plaintiffs”) filed their 174-page First Amended

Consolidated Complaint (Dkt. No. 90) (“FACC”);

       WHEREAS, Defendants, including those newly named, require time to adequately

evaluate the FACC and its allegations before moving to dismiss;

       WHEREAS, the prior motion to dismiss consumed over 100 pages of primary briefing,

plus supporting appendices, exhibits, and motion papers regarding judicial notice;

       WHEREAS, all parties and counsel, as well as the Court, are impacted by the ongoing

coronavirus pandemic;




                                                1
  Case 3:18-cv-01338-X Document 91 Filed 04/06/20                   Page 2 of 6 PageID 1449



       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by counsel for the

parties below, that:

       1.      Defendants shall move to dismiss the FACC on or before July 1, 2020, which is 90

days after the date of the FACC’s filing on April 2, 2020. Defendants’ motion and supporting

brief shall not exceed fifty pages, excluding the table of contents and table of authorities.

       2.      Plaintiffs’ opposition to Defendants’ motion to dismiss shall be filed on or before

September 29, 2020, which is 90 days after such motion is filed. Plaintiffs’ opposition shall not

exceed fifty pages, excluding the table of contents and table of authorities.

       3.      Defendants’ reply in support of such motion shall be filed on or before November

13, 2020, which is 45 days after the opposition is filed. Defendants’ reply shall not exceed twenty-

five pages, excluding the table of contents and table of authorities.

       IT IS SO ORDERED.

       DATED: April _______, 2020                     __________________________________
                                                      THE HONORABLE BRANTLEY STARR
                                                      UNITED STATES DISTRICT JUDGE


 DATED: April 6, 2020                        ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                             DARRYL J. ALVARADO
                                             KEVIN S. SCIARANI
                                             J. MARCO JANOSKI GRAY


                                                         /s/ DARRYL J. ALVARADO
                                                           DARRYL J. ALVARADO




                                                  2
Case 3:18-cv-01338-X Document 91 Filed 04/06/20     Page 3 of 6 PageID 1450




                               655 West Broadway, Suite 1900
                               San Diego, CA 92101
                               Telephone: 619/231-1058
                               619/231-7423 (fax)
                               dalvarado@rgrdlaw.com
                               ksciarani@rgrdlaw.com
                               mjanoski@rgrdlaw.com


                               POMERANTZ LLP
                               JEREMY A. LIEBERMAN
                               MATTHEW L. TUCCILLO
                               J. ALEXANDER HOOD II
                               JENNIFER BANNER SOBERS

                                         /s/ MATTHEW L. TUCCILLO
                                           MATTHEW L. TUCCILLO

                               600 Third Avenue, 20th Floor
                               New York, NY 10016
                               Telephone: 212/661-1100
                               212/661-8665 (fax)
                               jalieberman@pomlaw.com
                               mltuccillo@pomlaw.com
                               ahood@pomlaw.com
                               jsobers@pomlaw.com

                               POMERANTZ LLP
                               PATRICK V. DAHLSTROM
                               Ten South LaSalle Street, Suite 3505
                               Chicago, IL 60603
                               Telephone: 312/377-1181
                               312/377-1184 (fax)
                               pdahlstrom@pomlaw.com

                               Lead Counsel for Lead Plaintiffs

                               KENDALL LAW GROUP, PLLC
                               JOE KENDALL (Texas Bar No. 11260700)
                               3811 Turtle Creek Blvd., Suite 1450
                               Dallas, TX 75219
                               Telephone: 214/744-3000
                               214/744-3015 (fax)
                               jkendall@kendalllawgroup.com



                                   3
Case 3:18-cv-01338-X Document 91 Filed 04/06/20     Page 4 of 6 PageID 1451




                               Local Counsel for Wayne County Employees’
                               Retirement System

                               VANOVERBEKE, MICHAUD & TIMMONY, P.C.
                               THOMAS C. MICHAUD
                               79 Alfred Street
                               Detroit, MI 48201
                               Telephone: 313/578-1200
                               313/578-1201 (fax)
                               tmichaud@vmtlaw.com

                               Additional Counsel for Wayne County Employees’
                               Retirement System

                               THE BRISCOE LAW FIRM, PLLC
                               WILLIE C. BRISCOE (Texas Bar No. 24001788)
                               3131 McKinney Avenue, Suite 600
                               Dallas, TX 75204
                               Telephone: 214/643-6011
                               281/254-7789 (fax)
                               wbriscoe@thebriscoelawfirm.com

                               Local Counsel for the Town of Fairfield Employees’
                               Retirement Plan and the Town of Fairfield Police
                               and Firemen’s Retirement Plan


                               GIBSON DUNN & CRUTCHER LLP
                               ROBERT C. WALTERS (Texas Bar No. 20820300)
                               MICHAEL L. RAIFF (Texas Bar No. 00784803)

                                        /S/ MICHAEL L. RAIFF
                                         MICHAEL L. RAIFF

                                 2100 McKinney Avenue, Suite 1100
                                 Dallas, TX 75201
                                 Telephone: (214) 598-3100
                                 Facsimile: (214) 571-2927
                                 rwalters@gibsondunn.com
                                 mraiff@gibsondunn.com

                                 GIBSON DUNN & CRUTCHER LLP
                                 Lissa M. Percopo (admitted pro hac vice)
                                 1050 Connecticut Avenue, N.W.
                                 Washington, D.C. 20036
                                 Telephone: (202) 887-3770

                                    4
Case 3:18-cv-01338-X Document 91 Filed 04/06/20    Page 5 of 6 PageID 1452



                                 Facsimile: (202) 530-9528
                                 lpercopo@gibsondunn.com

                                 Counsel for Defendants




                                   5
  Case 3:18-cv-01338-X Document 91 Filed 04/06/20                  Page 6 of 6 PageID 1453



                                 CERTIFICATE OF SERVICE

       This is to certify that on April 6, 2020, I have filed the above and foregoing on the Court’s

CM/ECF electronic filing system, and that by virtue of this filing, all attorneys of record will be

served electronically with true and exact copies of this filing.

                                                       /s/ Darryl J. Alvarado
                                                       Darryl J. Alvarado




                                                  6
